SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

552
KA 13-01077
PRESENT: SMITH, J.P., CARNI, DEJOSEPH, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

MICHAEL L. TYLER, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JANE I. YOON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John L.
DeMarco, J.), rendered April 3, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted robbery in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted robbery in the second degree
(Penal Law §§ 110.00, 160.10 [1]). Contrary to defendant’s
contention, the record establishes that he knowingly, voluntarily, and
intelligently waived the right to appeal (see generally People v
Lopez, 6 NY3d 248, 256), and that valid waiver forecloses any
challenge by defendant to the severity of the sentence (see id. at
255; see generally People v Lococo, 92 NY2d 825, 827; People v
Hidalgo, 91 NY2d 733, 737), including “his contention that the
enhanced sentence is unduly harsh and severe” (People v Milczakowskyj,
286 AD2d 928, 928, lv denied 97 NY2d 657; see People v Jackson, 34
AD3d 1318, 1319, lv denied 8 NY3d 923; People v Melendez, 291 AD2d
887, 888, lv denied 98 NY2d 639).




Entered:    June 10, 2016                          Frances E. Cafarell
                                                   Clerk of the Court